DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the manner/mechanism by which “the control circuitry controls the movement of the light head” recited in claims 6, 9, 16 and 19 must be shown, e.g. in Figure 1 and/or Figure 2, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Zheng et al. (CN 1070166855 A), hereinafter “Zheng” in view of Yang et al. (US 2015/0300816 A1), hereinafter “Yang”. 
Regarding claim 1, Zheng discloses a surgical system (see Figs. 3-4 and para. 0024) comprising:
a light head (see Examiner’s Annotated Fig. 3 below) configured to be positioned above a surgical table (as shown; Fig. 3), and
an augmented reality projector (see Examiner’s Annotated Fig. 3 below, where the AR projector corresponds to the projection module/display device indicated in schematic diagram of Fig. 1; para. 0020-0021, 0024; note that the English translations of Fig. 1 and Fig. 2 are also included below for reference) coupled to the light head (see Examiner’s Annotated Fig. 3 below) and configured to project an image of the patient's internal anatomy onto the patient (see Fig. 4, where a fusion image containing patient’s internal anatomy is projected onto the patient; para. 0037).
Zheng does not explicitly disclose a light source positioned in the light head to direct light onto a patient positioned on the surgical table. 
Yang is considered analogous to the claimed invention because it is directed towards a surgical system comprising a projector (see system 400 with projector 430 in Figs. 14a-c and Fig. 18; para. 0137, 0145), and discloses a light source (415/450; Figs. 14a-c; para. 0137) positioned in the light head (400; Figs. 14a-c) to direct light onto a patient positioned on the surgical table (lighting panels 415/450 in surgical system light head 400 are shown positioned to direct light onto a patient on a table, shown in Fig. 18; para. 0137). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zheng’s light head to comprise one or more of Yang’s light sources for directing light onto a patient positioned on the surgical table, as claimed, because doing so would provide illumination in the surgical field that would beneficially aid in an operator’s visualization thereof. 

    PNG
    media_image1.png
    327
    701
    media_image1.png
    Greyscale

Examiner’s Annotated Fig. 3

    PNG
    media_image2.png
    692
    819
    media_image2.png
    Greyscale

English Translation of Fig. 1 of Zheng

    PNG
    media_image3.png
    416
    750
    media_image3.png
    Greyscale

English Translation of Fig. 2 of Zheng
Regarding claim 2, Zheng and Yang, in combination, disclose the surgical system of claim 1, and Zheng further discloses wherein the image of the patient's internal anatomy (shown in Fig. 4) is aligned with a corresponding external anatomy of the patient (as shown in Fig. 4, where the patient’s internal/skeletal anatomy is projected on the patient’s body surface and aligned with corresponding external anatomy; para. 0034-0037).
Regarding claim 3, Zheng and Yang, in combination, disclose the surgical system of claim 2, wherein an anatomical feature of the patient's anatomy is utilized to align the image of the patient's internal anatomy with the corresponding external anatomy of the patient (four or more landmark points are set on the body surface, i.e. on an anatomical feature of the patient’s anatomy, and used to align the virtual model/image of the patient’s internal anatomy with the corresponding external anatomy; Figs. 3-4; para. 0035-0039; also see English Translation of Fig. 1 above).
Regarding claim 4, Zheng and Yang, in combination, disclose the surgical system of claim 2, wherein the image of the patient's internal anatomy is aligned with the corresponding external anatomy of the patient in real-time (aligning image of patient’s internal anatomy with corresponding external anatomy occurs in real-time, due to real-time tracking and matching and overlapping of the image with the real surgery scene/external anatomy; abstract; Figs. 3-4; para. 0035-0039).
Regarding claim 5, Zheng and Yang, in combination, disclose the surgical system of claim 2, further comprising a sensor (infrared camera, shown in Figs. 1-2; para. 0007-0014; see English translation of Figs. 1-2 above) to detect movement of the patient (infrared camera/sensor is used to obtain images to detect movement of patient in actual surgical patient scene; para. 0035-0039), wherein the light head is moved based on the detected movement of the patient to align the image of the patient's internal anatomy with the corresponding external anatomy of the patient (position of the projector, i.e., the light head shown in Examiner’s Annotated Fig. 3 above, is adjusted/moved based on detected movement in the form of pixel and transformation matrix T obtained by the infrared camera/sensor; para. 0035-0039).
Regarding claim 6, Zheng and Yang, in combination, disclose the surgical system of claim 5, further comprising a control circuitry to receive data from the sensor (see English translation of Fig. 2 above, where a computer, considered to comprise control circuitry, receives data from the infrared caera/sensor regarding movement of the patient – interpreted as “motor organs” in the translation; para. 0016), wherein the control circuitry controls the movement of the light head to align the image of the patient's internal anatomy with the corresponding external anatomy of the patient (see English translation of Figs. 1 and 2 above, where the computer positioning fusion module of Fig. 1, corresponding to the computer receiving data in Fig. 2, is communicatively coupled with the positioning module for moving the projector, i.e., the light head shown in Examiner’s Annotated Fig. 3 above, to align the image of the patient’s internal anatomy with corresponding external anatomy in real-time with changes in patient positioning/movement; Figs. 1-4; para. 0016, 0035-0039).
Regarding claim 7, Zheng and Yang, in combination, disclose the surgical system of claim 5.
Zheng also teaches the sensor positioned proximal to the light head (see Examiner’s Annotated Fig. 3 above). 
However, the combination of Zheng and Yang, as described above with respect to claim 1, fails to teach wherein the sensor is positioned in the light head.
Yang is considered analogous to the claimed invention because it is directed towards a surgical system, in a separate embodiment analogous to the embodiment of Yang discussed above with respect to claim 1, comprising a projector (see system 300 with projector 330 in Figs. 9-11; para. 0116), and teaches a sensor (camera 320; Fig. 9; para. 0116) positioned in the light head (as shown in Figs. 9-10, positioned within a housing 310 of a light head system 300; para. 0116). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng’s sensor and light head, as previously modified by Yang to include a light source, such that at least one sensor/camera is positioned in the light head, as taught by Yang, because providing at least one sensor/camera in such a location would improve the robustness of the tracking system, particularly considering line of sight obstructions, and thereby aid in aligning the projected image, as recognized by Yang (see para 0037, 0137).
Regarding claim 8, Zheng and Yang, in combination, disclose the surgical system of claim 2, further comprising a camera (infrared camera, shown in Figs. 1-2; para. 0007-0014; see English translation of Figs. 1-2 above) to detect movement of the patient (infrared camera is used to obtain images to detect movement of patient in actual surgical patient scene; para. 0035-0039), wherein the light head is moved based on the detected movement of the patient to align the image of the patient's internal anatomy with the corresponding external anatomy of the patient (position of the projector, i.e., the light head shown in Examiner’s Annotated Fig. 3 above, is adjusted/moved based on detected movement in the form of pixel and transformation matrix T obtained by the infrared camera; para. 0035-0039).
Regarding claim 9, Zheng and Yang, in combination, disclose the surgical system of claim 8, further comprising a control circuitry to receive data from the sensor (see English translation of Fig. 2 above, where a computer, considered to comprise control circuitry, receives data from the infrared caera regarding movement of the patient – interpreted as “motor organs” in the translation; para. 0016), wherein the control circuitry controls the movement of the light head to align the image of the patient's internal anatomy with the corresponding external anatomy of the patient (see English translation of Figs. 1 and 2 above, where the computer positioning fusion module of Fig. 1, corresponding to the computer receiving data in Fig. 2, is communicatively coupled with the positioning module for moving the projector, i.e., the light head shown in Examiner’s Annotated Fig. 3 above, to align the image of the patient’s internal anatomy with corresponding external anatomy in real-time with changes in patient positioning/movement; Figs. 1-4; para. 0016, 0035-0039).
Regarding claim 10, Zheng and Yang, in combination, disclose the surgical system of claim 8.
Zheng also teaches the camera positioned proximal to the light head (see Examiner’s Annotated Fig. 3 above). 
However, the combination of Zheng and Yang, as described above with respect to claim 1, fails to teach wherein the camera is positioned in the light head.
Yang is considered analogous to the claimed invention because it is directed towards a surgical system, in a separate embodiment analogous to the embodiment of Yang discussed above with respect to claim 1, comprising a projector (see system 300 with projector 330 in Figs. 9-11; para. 0116), and teaches a camera (camera 320; Fig. 9; para. 0116) positioned in the light head (as shown in Figs. 9-10, positioned within a housing 310 of a light head system 300; para 0116). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng’s sensor and light head, as previously modified by Yang to include a light source, such that at least one camera is positioned in the light head, as taught by Yang, because providing at least one camera in such a location would improve the robustness of the tracking system, particularly considering line of sight obstructions, and thereby aid in aligning the projected image, as recognized by Yang (see para 0037, 0137).
Regarding claim 11, Zheng discloses a surgical system (see Figs. 3-4 and para. 0024) comprising:
a surgical table (see Examiner’s Annotated Fig. 3 above), wherein a patient is configured to be positioned on the surgical table (shown configured for a patient to be positioned thereon; Fig. 3),
a light head (see Examiner’s Annotated Fig. 3 above) configured to be positioned above a surgical table (as shown; Fig. 3), and
an augmented reality projector (see Examiner’s Annotated Fig. 3 above, where the AR projector corresponds to the projection module/display device indicated in schematic diagram of Fig. 1; para. 0020-0021, 0024; note that the English translations of Fig. 1 and Fig. 2 are also included below for reference) coupled to the light head (see Examiner’s Annotated Fig. 3 below) and configured to project an image of the patient's internal anatomy onto the patient (see Fig. 4, where a fusion image containing patient’s internal anatomy is projected onto the patient; para. 0037).
Zheng does not explicitly disclose a light source positioned in the light head to direct light onto a patient positioned on the surgical table. 
Yang is considered analogous to the claimed invention because it is directed towards a surgical system comprising a projector (see system 400 with projector 430 in Figs. 14a-c and Fig. 18; para. 0137, 0145), and discloses a light source (415/450; Figs. 14a-c; para. 0137) positioned in the light head (400; Figs. 14a-c) to direct light onto a patient positioned on the surgical table (lighting panels 415/450 in surgical system light head 400 are shown positioned to direct light onto a patient on a table, shown in Fig. 18; para. 0137). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zheng’s light head to comprise one or more of Yang’s light sources for directing light onto a patient positioned on the surgical table, as claimed, because doing so would provide illumination in the surgical field that would beneficially aid in an operator’s visualization thereof. 
Regarding claim 12, Zheng and Yang, in combination, disclose the surgical system of claim 10, and Zheng further discloses wherein the image of the patient's internal anatomy (shown in Fig. 4) is aligned with a corresponding external anatomy of the patient (as shown in Fig. 4, where the patient’s internal/skeletal anatomy is projected on the patient’s body surface and aligned with corresponding external anatomy; para. 0034-0037).
Regarding claim 13, Zheng and Yang, in combination, disclose the surgical system of claim 12, wherein an anatomical feature of the patient's anatomy is utilized to align the image of the patient's internal anatomy with the corresponding external anatomy of the patient (four or more landmark points are set on the body surface, i.e. on an anatomical feature of the patient’s anatomy, and used to align the virtual model/image of the patient’s internal anatomy with the corresponding external anatomy; Figs. 3-4; para. 0035-0039; also see English Translation of Fig. 1 above).
Regarding claim 14, Zheng and Yang, in combination, disclose the surgical system of claim 12, wherein the image of the patient's internal anatomy is aligned with the corresponding external anatomy of the patient in real-time (aligning image of patient’s internal anatomy with corresponding external anatomy occurs in real-time, due to real-time tracking and matching and overlapping of the image with the real surgery scene/external anatomy; abstract; Figs. 3-4; para. 0035-0039).
Regarding claim 15, Zheng and Yang, in combination, disclose the surgical system of claim 12, further comprising a sensor (infrared camera, shown in Figs. 1-2; para. 0007-0014; see English translation of Figs. 1-2 above) to detect movement of the patient (infrared camera/sensor is used to obtain images to detect movement of patient in actual surgical patient scene; para. 0035-0039), wherein the light head is moved based on the detected movement of the patient to align the image of the patient's internal anatomy with the corresponding external anatomy of the patient (position of the projector, i.e., the light head shown in Examiner’s Annotated Fig. 3 above, is adjusted/moved based on detected movement in the form of pixel and transformation matrix T obtained by the infrared camera/sensor; para. 0035-0039).
Regarding claim 16, Zheng and Yang, in combination, disclose the surgical system of claim 15, further comprising a control circuitry to receive data from the sensor (see English translation of Fig. 2 above, where a computer, considered to comprise control circuitry, receives data from the infrared caera/sensor regarding movement of the patient – interpreted as “motor organs” in the translation; para. 0016), wherein the control circuitry controls the movement of the light head to align the image of the patient's internal anatomy with the corresponding external anatomy of the patient (see English translation of Figs. 1 and 2 above, where the computer positioning fusion module of Fig. 1, corresponding to the computer receiving data in Fig. 2, is communicatively coupled with the positioning module for moving the projector, i.e., the light head shown in Examiner’s Annotated Fig. 3 above, to align the image of the patient’s internal anatomy with corresponding external anatomy in real-time with changes in patient positioning/movement; Figs. 1-4; para. 0016, 0035-0039).
Regarding claim 17, Zheng and Yang, in combination, disclose the surgical system of claim 15.
Zheng also teaches the sensor positioned proximal to the light head (see Examiner’s Annotated Fig. 3 above). 
However, the combination of Zheng and Yang, as described above with respect to claim 1, fails to teach wherein the sensor is positioned in the light head.
Yang is considered analogous to the claimed invention because it is directed towards a surgical system, in a separate embodiment analogous to the embodiment of Yang discussed above with respect to claim 1, comprising a projector (see system 300 with projector 330 in Figs. 9-11; para. 0116), and teaches a sensor (camera 320; Fig. 9; para. 0116) positioned in the light head (as shown in Figs. 9-10, positioned within a housing 310 of a light head system 300; para. 0116). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng’s sensor and light head, as previously modified by Yang to include a light source, such that at least one sensor/camera is positioned in the light head, as taught by Yang, because providing at least one sensor/camera in such a location would improve the robustness of the tracking system, particularly considering line of sight obstructions, and thereby aid in aligning the projected image, as recognized by Yang (see para 0037, 0137).
Regarding claim 18, Zheng and Yang, in combination, disclose the surgical system of claim 12, further comprising a camera (infrared camera, shown in Figs. 1-2; para. 0007-0014; see English translation of Figs. 1-2 above) to detect movement of the patient (infrared camera is used to obtain images to detect movement of patient in actual surgical patient scene; para. 0035-0039), wherein the light head is moved based on the detected movement of the patient to align the image of the patient's internal anatomy with the corresponding external anatomy of the patient (position of the projector, i.e., the light head shown in Examiner’s Annotated Fig. 3 above, is adjusted/moved based on detected movement in the form of pixel and transformation matrix T obtained by the infrared camera; para. 0035-0039).
Regarding claim 19, Zheng and Yang, in combination, disclose the surgical system of claim 18, further comprising a control circuitry to receive data from the sensor (see English translation of Fig. 2 above, where a computer, considered to comprise control circuitry, receives data from the infrared caera regarding movement of the patient – interpreted as “motor organs” in the translation; para. 0016), wherein the control circuitry controls the movement of the light head to align the image of the patient's internal anatomy with the corresponding external anatomy of the patient (see English translation of Figs. 1 and 2 above, where the computer positioning fusion module of Fig. 1, corresponding to the computer receiving data in Fig. 2, is communicatively coupled with the positioning module for moving the projector, i.e., the light head shown in Examiner’s Annotated Fig. 3 above, to align the image of the patient’s internal anatomy with corresponding external anatomy in real-time with changes in patient positioning/movement; Figs. 1-4; para. 0016, 0035-0039).
Regarding claim 20, Zheng and Yang, in combination, disclose the surgical system of claim 18.
Zheng also teaches the camera positioned proximal to the light head (see Examiner’s Annotated Fig. 3 above). 
However, the combination of Zheng and Yang, as described above with respect to claim 1, fails to teach wherein the camera is positioned in the light head.
Yang is considered analogous to the claimed invention because it is directed towards a surgical system, in a separate embodiment analogous to the embodiment of Yang discussed above with respect to claim 1, comprising a projector (see system 300 with projector 330 in Figs. 9-11; para. 0116), and teaches a camera (camera 320; Fig. 9; para. 0116) positioned in the light head (as shown in Figs. 9-10, positioned within a housing 310 of a light head system 300; para 0116). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng’s sensor and light head, as previously modified by Yang to include a light source, such that at least one camera is positioned in the light head, as taught by Yang, because providing at least one camera in such a location would improve the robustness of the tracking system, particularly considering line of sight obstructions, and thereby aid in aligning the projected image, as recognized by Yang (see para 0037, 0137).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moctezuma De La Barrera (US 2005/0195587 A1), Kim (US 2018/0042692 A1), Lee (US 2014/0275760 A1), Navab (US 8,314,815 B2), Yang (US 2013/0060146 A1) and Sun (US 8,504,136 B1) each disclose surgical systems comprising augmented reality projectors, along with other references cited in the PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA VICTORIA LITTLE whose telephone number is (571)272-6630. The examiner can normally be reached M-F 9a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA V. LITTLE/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773